NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-FEB-2022
                                            08:49 AM
                                            Dkt. 60 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                    WC, Plaintiff-Appellee, v.
                      TC, Defendant-Appellant


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                      (FC-D NO. 18-1-0355)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
      (By: Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)
          Upon review of the record, it appears that we lack
appellate jurisdiction over self-represented Defendant-Appellant
TC's (Wife) appeal from the Family Court of the Second Circuit's
(family court) June 23, 2021 Order Denying [Wife]'s May 19, 2021
Motion and Affidavit for Post-Decree Relief (Order Denying Post-
Decree Relief).
          Part (2) of the family court's December 5, 2019 Decree
Granting Absolute Divorce and Awarding Child Custody (Decree),
concerning "child custody, visitation, and support" is not final
because although it decides child custody and visitation, it
reserves the issue of child support. See Eaton v. Eaton, 7 Haw.
App. 111, 118-19, 748 P.2d 801, 805 (1987); Ferreira v. Ferreira,
112 Hawai#i 225, 231, 145 P.3d 768, 774 (App. 2006). Therefore,
the Order Denying Post-Decree Relief, which denies Wife's request
to modify the family court's visitation order but does not
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

resolve the issue of child support (which remains pending before
the family court), is not an appealable post-Decree order.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, February 4, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2